DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
EXAMINER’S COMMENT
Claims 1-20 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The amendment is presented to address mere formal matters not affecting the scope of the invention as claimed. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


 In the Claims:


Claims *** have been amended to read as follows:
--
1. A pharmaceutical composition for treating type 2 diabetes, comprising therapeutically effective amounts of the following raw materials: wild Descolor Cinquefoil Herb, wild Rhizoma imperatae, wild Root and Rhizome of Japanese Climbing Fern, Ginseng leaf of over 7 years, wild Rough Melic, wild Vitex negundo L., Morus alba L., green tea, wild Auricularia, corn silk, and dandelion root.

2. The pharmaceutical composition for treating type 2 diabetes according to claim 1, comprising the following weight ratio of said raw materials: 15-25 g wild Descolor Cinquefoil Herb, 15-25 g wild Rhizoma imperatae, 15-25 g wild Root and Rhizome of Japanese Climbing Fern, 10-20 g Ginseng leaf, 10-20 g wild Rough Melic, 10-20 g wild Vitex negundo L., 10-20 g Morus alba L., 10-20 g green tea, 10-20 g wild Auricularia, 10-20 g corn silk, and 10-20 g dandelion root.

3. The pharmaceutical composition for treating type 2 diabetes according to claim 2, comprising the following weight ratio of said raw materials: 15 g wild Descolor Cinquefoil Herb, 15 g wild Rhizoma imperatae, 15 g wild Root and Rhizome of Japanese Climbing Fern, 10 g Ginseng leaf, 10 g wild Rough Melic, 10 g wild Vitex negundo L., 10 g Morus alba L., 10 g green tea, 10 g wild Auricularia, 10 g corn silk, and 10 g dandelion root.

4. The pharmaceutical composition for treating type 2 diabetes according to claim 2, comprising the following weight ratio of said raw materials: 25 g wild Descolor Cinquefoil Herb, 25 g wild Rhizoma imperatae, 25 g wild Root and Rhizome of Japanese Climbing Fern, 20 g Ginseng leaf, 20 g wild Rough Melic, 20 g wild Vitex negundo L., 20 g Morus alba L., 20 g green tea, 20 g wild Auricularia, 20 g corn silk, and 20 g dandelion root.

5. The pharmaceutical composition for treating type 2 diabetes according to claim 2, comprising the following weight ratio of said raw materials: 20 g wild Descolor Cinquefoil Herb, 20 g wild Rhizoma imperatae, 20 g wild Root and Rhizome of Japanese Climbing Fern, 15 g Ginseng leaf, 15 g wild Rough Melic, 15 g wild Vitex negundo L., 15 g Morus alba L., 15 g green tea, 15 g wild Auricularia, 15 g corn silk, and 15 g dandelion root.

6. The pharmaceutical composition for treating type 2 diabetes according to claim 1, wherein traditional Chinese medicine composition is in the form of a decoction, powder, pill, or capsule.

7. The pharmaceutical composition for treating type 2 diabetes according to claim 6, comprising the following weight ratio of said raw materials: 15-25 g wild Descolor Cinquefoil Herb, 15-25 g wild Rhizoma imperatae, 15-25 g wild Root and Rhizome of Japanese Climbing Fern, 10-20 g Ginseng leaf, 10-20 g wild Rough Melic, 10-20 g wild Vitex negundo L., 10-20 g Morus alba L., 10-20 g green tea, 10-20 g wild Auricularia, 10-20 g corn silk, and 10-20 g dandelion root.

8. The pharmaceutical composition for treating type 2 diabetes according to claim 6, comprising the following weight ratio of raw materials: 15 g wild Descolor Cinquefoil Herb, 15 g wild Rhizoma imperatae, 15 g wild Root and Rhizome of Japanese Climbing Fern, 10 g Ginseng leaf, 10 g wild Rough Melic, 10 g wild Vitex negundo L., 10 g Morus alba L., 10 g green tea, 10 g wild Auricularia, 10 g corn silk, and 10 g dandelion root.

9. The pharmaceutical composition for treating type 2 diabetes according to claim 6, comprising the following weight ratio of raw materials: 25 g wild Descolor Cinquefoil Herb, 25 g wild Rhizoma imperatae, 25 g wild Root and Rhizome of Japanese Climbing Fern, 20 g Ginseng leaf, 20 g wild Rough Melic, 20 g wild Vitex negundo L., 20 g Morus alba L., 20 g green tea, 20 g wild Auricularia, 20 g corn silk, and 20 g dandelion root.

10. The pharmaceutical composition for treating type 2 diabetes according to claim 6, comprising the following weight ratio of raw materials: 20 g wild Descolor Cinquefoil Herb, 20 g wild Rhizoma imperatae, 20 g wild Root and Rhizome of Japanese Climbing Fern, 15 g Ginseng leaf, 15 g wild Rough Melic, 15 g wild Vitex negundo L., 15 g Morus alba L., 15 g green tea, 15 g wild Auricularia, 15 g corn silk, and 15 g dandelion root.

11. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 1 to said subject in need of such treatment.

12. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 2 to said subject in need of such treatment.

13. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 3 to said subject in need of such treatment.

14. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 4 to said subject in need of such treatment.

15. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 5 to said subject in need of such treatment.

16. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 6 to said subject in need of such treatment.

17. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 7 to said subject in need of such treatment.

18. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 8 to said subject in need of such treatment.

19. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 9 to said subject in need of such treatment.

20. A method for treating type 2 diabetes in a subject, comprising administering the composition of claim 10 to said subject in need of such treatment.
--.

Reasons for Allowance, with Relevant Prior Art:
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a dosage from (pharmaceutical composition) effective for treating type 2 diabetes, the composition comprising therapeutically effective amounts of: Cinquefoil, Rhizoma imperatae, Japanese Climbing Fern, aged Ginseng leaf, Rough Melic, Vitex negundo L., Morus alba L., green tea, wild Auricularia, corn silk, and dandelion root, and optionally such dosage form in the form of a decoction, powder, pill, or capsule; and methods of administering the composition -  which such a composition having diabetes-treating effect in such combination, is not taught or reasonably suggested by the prior art.
KR 10-2021-0124511 is considered the closest art teaching weight management compositions optionally comprising Morus alba extract, however does not teach or suggest the multicomponent pharmaceutical compositions and methods thereof as instantly claimed. The reference is not prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J KOSAR/Primary Examiner, Art Unit 1655